IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40953
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHNNIE FAE BEAUMONT,

                                         Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                          USDC No. 97-40953
                         - - - - - - - - - -

                          December 1, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges

PER CURIAM:*

     Johnnie Fae Beaumont, federal prisoner # 03051-078, appeals

from the district court’s judgment denying her 28 U.S.C. § 2255

motion to set aside her sentence.   We have reviewed the record

and the briefs of the parties, and we affirm the district court’s

judgment.   Because Beaumont challenged the sufficiency of the

evidence in her direct appeal, we do not reach the issue again in

this appeal.   See United States v. Kalish, 780 F.2d 506, 508 (5th

Cir. 1986); United States v. Beaumont, 972 F.2d 553, 563-64 (5th


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-40953
                                 -2-

Cir. 1992).   None of the three grounds of ineffective assistance

of counsel Beaumont raises for the first time on appeal rise to

the level of plain error.   See United States v. Calverley, 37

F.3d 160, 162-64 (5th Cir. 1994)(en banc).   Beaumont’s double

jeopardy claim is foreclosed by the Supreme Court’s decision in

United States v. Ursery, 116 S. Ct. 2135, 2149 (1996).   Her

conclusional conflict-of-interest assertion is insufficient to

raise a § 2255 constitutional claim.   See Koch v. Puckett, 907

F.2d 524, 530 (5th Cir. 1990).   Finally, Beaumont’s claim that

the fine was excessive is beyond the scope of her § 2255 motion.

See United States v. Segler, 37 F.3d 1131, 1136-37 (5th Cir.

1994).

     AFFIRMED.